Case 1:14-cv-04063-EK-LB Document 289 Filed 01/14/21 Page 1 of 3 PageID #: 5852




                                                                                                 Ssftse^ Coa^t^
                                               (y(^ ^■miB^'ioi^%                                      F ! L S D
                                                                                                  IN CLEi-'     CFP!
                                                Pi'Ot &04- //y                               U.S. DISTRICT COURT E.D.N.Y

    •?/ CAja/tWi4^a3f^7                         /"s?^3;'xiCn / <ms^Q^~f-L'                             J   L




          Tnz^ r\                                          f^s^r                                 BRCCKLVr: OFFICE


 A!                       ~J^/VU!t.^r SiiVt^Aliayl
                                                             kiA
                    K.               iO.W. -^.<4 -pt.
               .'vvv^4-^W/                 dw
                                                                                                    i -53^^/
                                                                                                    •^-02x3^73-7
      U/I^UA 9;^,^                                 Dl^a^fe/W (icxW                                   2<7ZC- g-5~7
                    Q^B_D(\A)n!                        gpxCT                                         Z^2jqsAJL zz~9 (a i<*^\
        P? o B-e           'C^gA.ir        cs:f^xj?.                                                 •72jS^A^ 3Z
                    tisnJc
                                  aA^
                           JjvzsjOL




                     t jCifZ            ng^Yvo^v*-     /-^ Ae>         3             u.U!^         r^/g        Qyi     o
        I^L^l^'>tr\ ^Ue^-e CL/3i^ fT^^jZ^CX t^f^A /-^-g g-O/^^                                                   i ^C^u
        ^-T!^ & 3                      g«-v
                               /jgno-t g«-y                       /t^-            lAjn^/e- /o                    i^nf^
          I. (7 ^ vV             "        / . 7. ^         . /^   "A       -. .                                      ZLO


                    /^O /3
           a
                                                           ZXiTJO 1           hi^                                    on^_

                                          &_    .-g"
        ClX?/vi//L      />w<?                          /
                 C/^ yi, > (5^
        . tl^iri.A^ ./^-^
        ujk^         LK-X            ~J^ .^<^-t^                       ^ v<i.z?     ^>*1   /•;
                                                           r^o
Case 1:14-cv-04063-EK-LB Document 289 Filed 01/14/21 Page 2 of 3 PageID #: 5853




                               AU%                          at4fzM^


       7^ /UtzJ^A u^Uof-^ hefjfy^ t/^-e (Mig
        C-        cj^tAfcyC) ^                        fI

        Ifh-e^    (H]-^H^                 <SzA^^c^IIk^
                                                  <^W ^ u4^q eM€^ i
                          c.an^/urs'^^ cc^/^'4' <H^ S^'^vh?^
                  \i£j^                         Sr<^.cyC^       0^
           ^r:            ''

           /45 fcv^g- c^Ktg /W Pk^ C^f^/Q -/f
                              C£h^f U^h- Y^Xa/^                          uJ-fi//'
           A                            OQrt^^'A^      TTf-g^
                                     t^Lti(Xu                               km^
       4^             ^-j^'€Ji^                   { 7%-^                   cgw^
                                      aA>                                  (Q/^
                                                                sf Hve. Sr€t/^
       uf4^^_n a^k> i/W<^ <tf                         f- Jufej^-eA
       .   />.    A   rr-L,^                             ^      .2^ ^ ^
      rUy&Mj^%                                  C^Q(22^ ^  f^l^AspW^
                                 ortA. /%                        gy.^j

     7/W
                 (DA^^7^0-i
        o^<L
          yxrf//"     ^
                          <01^- ^ <U^7/:>^jf-i^     yi/^^ 27^   ~T^^J2 2J^<jy^
                 so
           i^/// .JgO      i^U^rtY    A/ a




                                                ~&
                                                 2
4-cv-04063-EK-LB Document 289 Filed 01/14/21 Page 3 of 3 PageI




                                                                 FIVE POINTS CORRECTIONAL FACILITY                                                                    FtRST-CLASS MAIL
                                                                                                                           Five Points           neopost
                                                                 STATE ROUTE 96, P.O. BOX 119                                                    01/04/2021
                                                                 ROMULUS, NEW YORK 14541                                                         US POSTAGE       i$000.652
                                                                 NAME:                           DIN:          LOG:   ^       ^
                                                                                                                                  rj
                                                                  0^0^'^                        C >^^^:^2ioisiea2 C030    1''IIiiri"''/l'lilW/l"*/'i'/'li*i";'/""l'/l/"V'//'/^
